Citation Nr: 0211260	
Decision Date: 09/04/02    Archive Date: 09/09/02

DOCKET NO.  00-20 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1944 to March 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of RO.   

The Board notes that the veteran has requested a hearing 
before a Member of the Board at the RO.  While he was 
scheduled for a hearing, it is not clear that a hearing was 
actually held.  

Because of the favorable action taken hereinbelow, the Board 
finds that no prejudice would result from the adjudication of 
the issue on the merits at this time.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has, to the extent possible 
and necessary, been accomplished.  

2. The veteran currently is shown to suffer from PTSD due to 
stressful events that as likely as not happened during his 
service on Saipan in World War II. 



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
PTSD is due disease or injury that was incurred in active 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107, 7104 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that, on November 9, 2000, the 
President signed the Veterans Claims Assistance Act of 2000.  
That law substantially revised VA's duty to assist claimants 
for VA benefits.  It also included an enhanced duty to notify 
the claimant as to what information and evidence is necessary 
to substantiate the claim. 

Given the favorable action taken hereinbelow, the Board finds 
that no useful purpose would be served by remanding this case 
back to the RO for additional consideration.  

The veteran contends that he is suffering from PTSD due to 
stressors experienced during his service on Saipan during 
World War II.  First, he asserts that, while he was on guard 
duty one night, he had to hide to avoid encountering a number 
of Japanese soldiers.  Second, he asserts that Japanese 
soldiers shot over his barracks another occasion.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The regulations concerning the adjudication of claims 
involving entitlement to service connection for PTSD have 
changed.  In June 1999, revised regulations concerning PTSD 
were published in the Federal Register which reflected the 
decision of the Court in Cohen v. Brown, 10 Vet. App. 128 
(1997).  The changes to 38 C.F.R. § 3.304(f) were made 
effective the date of the Cohen decision.  

Service connection for PTSD requires (1) medical evidence 
establishing a diagnosis of the condition in accordance with 
the provisions of 38 C.F.R. § 4.125(a); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).

There is no statutory or regulatory limitation on the types 
of evidence that may be used in any case to support a finding 
that a veteran engaged in combat with the enemy.  
Accordingly, any evidence which is probative of that fact may 
be used by a veteran to support an assertion that he engaged 
in combat with the enemy, and VA must consider any such 
evidence in connection with all other pertinent evidence of 
record.  VAOPGCPREC 12-99 (October 18, 1999).  

If a claimant did not engage in combat with the enemy, or the 
claimed stressors are not related to combat, then the 
claimant's testimony and diagnosis alone are not sufficient 
to establish the occurrence of the claimed stressors, and the 
testimony must be supported by credible supporting evidence, 
such as service department records.  Moreau v. Brown, 9 Vet. 
App. 389 (1996) (noting the distinction between previous 
"corroboration" standard and current standard that the 
veteran's testimony need only be 'supported by, i.e. not 
contradicted by' the service records).  See also Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).

Additionally, the Court noted in Moreau that the Manual M21-
1, as revised effective October 1995, provides that the 
required "credible supporting evidence" of a noncombat 
stressor "may be obtained from" service records or "other 
sources".  See Moreau v. Brown, 9 Vet. App. 389 (1996).

Historical unit records from the veteran's period of service 
have been associated with the claims folder and show that he 
arrived on Saipan on February 1, 1945.  

The veteran was examined by VA in November 1999 when a 
diagnosis of PTSD was reported.  The veteran reported at that 
time that he had served for 12 months on Saipan.  He 
described three "traumatic" events during this time when he 
became frightened and disturbed because of contact with 
Japanese soldiers who still remained on the island after it 
was declared officially to be secure.  

Although the veteran's records do not include awards or 
decorations normally indicative of combat, the Board notes 
that a careful review of the record shows that (1) PTSD has 
been diagnosed by way of VA examination, (2) the veteran's 
PTSD has also been linked events that occurred during his 
active service from May 1944 to March 1946, and (3) the unit 
records provide support for the veteran's assertions 
regarding his claimed stressor events.  

Thus, after assessing the credibility and probative value of 
the veteran's assertions in light of the other evidence of 
record, the Board finds, as a matter of fact, that the 
veteran's claimed stressors on Saipan during World War II as 
likely as not were incurred in his period of active service 
during World War II.  

By extending the benefit of the doubt to the veteran, service 
connection for PTSD is established.  



ORDER

Service connection for PTSD is granted.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


